    Case 4:20-cv-00510-ALM-CAN Document 18 Filed 11/10/20 Page 1 of 1 PageID #: 56




                                 United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

     LAWRENCE R. DOUGLAS, #102943                     §
                                                      §    Civil Action No. 4:20-CV-510
     v.                                               §    (Judge Mazzant/Judge Nowak)
                                                      §
     CATHERINE LOOPER, ET AL.                         §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On October 16, 2020, the report of the Magistrate Judge (Dkt. #16) was entered containing

     proposed findings of fact and recommendations that Plaintiff Lawrence R. Douglas’s case be

     dismissed without prejudice under Federal Rule of Civil Procedure 41(b). Plaintiff Lawrence R.

     Douglas acknowledged receipt of the report on October 22, 2020 (Dkt. #17).

            Having received the report of the United States Magistrate Judge, and no objections thereto

     having been timely filed, the Court is of the opinion that the findings and conclusions of the

     Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

     conclusions of the Court.

            It is therefore ORDERED that Plaintiff Lawrence R. Douglas’s case is DISMISSED

.    WITHOUT PREJUDICE.

            All relief not previously granted is DENIED.

            The Clerk is directed to CLOSE this civil action.

            IT IS SO ORDERED.
            SIGNED this 10th day of November, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
